DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 101569202B1) in view of Rota et al. (2015/0320517). 
Regarding claim 1, Lee et al. discloses a dental file comprising: a spiral working portion wherein at least one of shapes of the cross sections (Fig. 3) of the working portion is a substantially polygonal shape (Fig. 3) formed of a single arc 33 and three or more lines.  Lee et al. discloses points of corners, including the points arranged on the arc, are arranged on a virtual circle, wherein a center position of the virtual circle is inside the substantially polygonal shape (Fig. 3). 

Lee et al. is silent to the cross sections becoming smaller toward the tip end.  Nonetheless, such feature is very well known, such as Rota et al. disclosing the spiral working portion 1b is of tapered rod with the cross sections becoming smaller toward the tip end (Fig. 1; paragraph 28).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee et al. to have such tapered rod with the cross sections becoming smaller toward a tip end in order to effectively conform to the similar shape of the root canal. 
As to claim 2, Rota et al. also shows the spiral pitch of flutes 6 narrows toward the tip end (Fig. 1). 
As to claim 3, Lee/Rota fails to disclose the range of percentage that the shortest one of lengths of perpendicular lines each extending from the center position of the virtual of a radius of the virtual circle.  Nonetheless, Rota et al. shows the polygonal 
As to claim 4, Rota et al. shows the polygonal shape being rectangular shape wherein two points 5c, 5d, are arrange inside the virtual circle and two points 5a and 5b arranged on the virtual circle (Fig. 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee et al. to arrange the points of the polygonal shape as taught by Rota et al. in order to obtain the effective cutting edges as taught by Rota et al. (paragraphs 41-44). 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/Hao D Mai/
Examiner, Art Unit 3772